  Case 16-81830      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:58           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: MICHAEL L. SHERED                     §       Case No. 16-81830
       TAMMIE M. SHERED                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/31/2016.

       2) The plan was confirmed on 12/20/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          03/29/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 04/03/2017, 07/28/2017, 02/01/2018, 07/05/2018, 07/09/2018.

       5) The case was dismissed on 07/19/2018.

       6) Number of months from filing or conversion to last payment: 20.

       7) Number of months case was pending: 26.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $38,325.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81830      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:58         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 8,122.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 8,097.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,914.95
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 675.05
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,590.00

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
LAW OFFICE OF JOSEPH P. DOYLE       Lgl      4,000.00    4,000.00       4,000.00   3,914.95        0.00
SOUTH POINT GREENS SOUTHERN         Sec      2,450.00    2,450.00       2,450.00   1,512.00        0.00
USDA RURAL DEVELOPMENT              Sec     12,697.00   13,458.44      12,697.00       0.00        0.00
WELLS FARGO DEALER SERVICES         Sec      5,175.00    4,963.00       4,963.00   1,995.00        0.00
WELLS FARGO DEALER SERVICES         Uns      6,134.00    6,406.19       6,406.19       0.00        0.00
ILLINOIS DEPARTMENT OF              Pri         55.00        0.00           0.00       0.00        0.00
ALLSTATE INDEMNITY COMPANY          Uns        219.00         NA             NA        0.00        0.00
ARNOLD SCOTT HARRIS PC              Uns        409.50         NA             NA        0.00        0.00
BANQUET FINANCIAL LLC               Uns      1,000.00         NA             NA        0.00        0.00
CHOICE RECOVERY INC                 Uns        861.00         NA             NA        0.00        0.00
COMMONWEALTH EDISON CO              Uns        280.37      556.65         556.65       0.00        0.00
CONVERGENT OUTSOURCING INC          Uns        248.00         NA             NA        0.00        0.00
AMERICAN INFOSOURCE LP AS           Uns        618.00      384.11         384.11       0.00        0.00
CREDIT COLLECTIONS SVC              Uns        378.00         NA             NA        0.00        0.00
ROZLIN FINANCIAL GROUP INC          Uns        595.00      595.00         595.00       0.00        0.00
FRONTIER COMMUNICATIONS             Uns        476.00    1,082.71       1,082.71       0.00        0.00
FRONTIER COMMUNICATIONS             Uns         63.50         NA             NA        0.00        0.00
KISHWAUKEE COMMUNITY                Uns        175.00      683.43         683.43       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81830      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:58      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim        Claim      Claim   Principal   Interest
Name                                Class   Scheduled     Asserted   Allowed        Paid       Paid
ILLINOIS COMMUNITY C                Uns        999.00          NA         NA        0.00       0.00
ILLINOIS COMMUNITY CRE              Uns      7,647.00          NA         NA        0.00       0.00
THE ILLINOIS TOLLWAY                Uns        840.00     2,933.40   2,933.40       0.00       0.00
JEFFERSON CAPITAL                   Uns        995.00          NA         NA        0.00       0.00
LINEBARGER GOGGAN BLAIR &           Uns        227.00          NA         NA        0.00       0.00
MEDICAL RECOVERY SPECIALISTS        Uns         51.00          NA         NA        0.00       0.00
MIDNIGHT VELVET                     Uns        336.00       336.44     336.44       0.00       0.00
MUTUAL MANAGEMENT SERV              Uns        303.00          NA         NA        0.00       0.00
NB&T                                Uns        291.23          NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        599.00       599.39     599.39       0.00       0.00
ROCKFORD MERCANTILE                 Uns        462.00          NA         NA        0.00       0.00
SAFCO                               Uns         77.00       174.47     174.47       0.00       0.00
TRANSWORLD SYSTEMS                  Uns        319.50          NA         NA        0.00       0.00
US DEPT OF EDUCATION                Uns     14,107.00     3,576.61       0.00       0.00       0.00
US DEPT OF EDUCATION                Uns      3,298.00    15,261.52       0.00       0.00       0.00
SPRINT CORP                         Uns          0.00     1,120.74   1,120.74       0.00       0.00
USDA/RHS                            Sec          0.00   254,146.48       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81830      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:58     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                       $ 12,697.00            $ 0.00               $ 0.00
      Debt Secured by Vehicle                   $ 4,963.00       $ 1,995.00                $ 0.00
      All Other Secured                         $ 2,450.00       $ 1,512.00                $ 0.00
TOTAL SECURED:                                 $ 20,110.00       $ 3,507.00                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 14,872.53           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,590.00
       Disbursements to Creditors               $ 3,507.00

TOTAL DISBURSEMENTS:                                             $ 8,097.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81830        Doc 47      Filed 10/29/18 Entered 10/29/18 13:05:58               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
